Citation Nr: 1538106	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  08-32 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for osteoarthritis and lumbar degenerative disc disease currently evaluated as 20 percent disabling.

2. Entitlement to an increased evaluation for traumatic arthritis of the right knee currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

D. Havivi, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1978 to September 1992 and September 2002 to September 2003.  The Veteran also served in the reserves. 

This matter comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran was granted entitlement to service connection for right knee chondromalacia in an October 2006 rating decision and assigned a 10 percent rating.  He was granted service connection for lumbar osteoarthritis in a November 2006 rating decision and assigned a 10 percent rating. 

The Veteran claimed entitlement to an increased rating for his right knee in November 2007 and for his back in February 2008.  The RO increased the rating for the Veteran's low back disorder, now classified as lumbar osteoarthritis with degenerative disc disease, to 20 percent in a May 2009 rating decision.  In that same rating decision the appellant's right knee disorder was reclassified as right knee traumatic arthritis.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  See A.B. v. Brown, 6 Vet. App. 35, 38 (1993).  There is a higher maximum rating and no waiver has been received.  Therefore, the issues are still on appeal. 

These claims were previously remanded by the Board in March 2011 for examination of worsening symptoms, in June 2014 for a new videoconference hearing, and in November 2014 for a VA examination.  The requirements of the November 2014 were not fulfilled, and therefore the Board must remand once more. 

The Veteran was afforded videoconference hearings in January 2010 before an acting Veterans Law Judge who is no longer employed by the Board and in September 2014 before the undersigned.  Transcripts of both hearings were created and are associated with the claims file. 

A review of the Veterans Benefits Management System and Virtual VA paperless claims processing system reveals additional records which are pertinent to the present appeal.  The Veteran's April 2014 Appellant Brief and the transcript of his September 2014 video conference hearing are located in Virtual VA. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board must remand because directives from the November 2014 remand were not fulfilled.  To avoid prejudice to the Veteran, the Board must return the issues to the RO.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand).  In the Veteran's January 2015, the examiner marked that he did not review the entire claims file, but instead, only the Veteran's VA treatment records.  

The undersigned notes that the November 2014 remand directed that the examiner "review the physical and electronic claims file including the Veterans Benefits Management System and Virtual VA files."  While the appellant's physical claims file has been converted to a file under the Veterans Benefits Management System (VBMS) "VA treatment records" standing alone are not the same as either the Veteran's VBMS and Virtual VA files.  It further goes without saying that such records as CAPRI records are also not the same as the Veteran's VBMS and Virtual VA files.  Finally, the remand directives required that the examiner review the Veteran's lay statements given at his hearing and the private medical treatment records from October 2007.  Those documents are not in the appellant's VA treatment record.  Accordingly, as the entire record was not reviewed further development is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that when VA undertakes to provide an examination, the examination, and ensuing report, must be adequate).  

As the Veteran has sought private and VA outpatient treatment in the past, on remand, any outstanding records should be obtained and associated with the claims file.  38 C.F.R. § 3.159(c) (1), (2).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ must make efforts to obtain updated relevant VA treatment records.  All records obtained should be associated with the claims file.  If the AOJ cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then provide the appropriate notice and give the claimant an opportunity to respond.  

2.  The AOJ should solicit from the Veteran any private medical records in his possession and the necessary permission to contact his private medical providers.  If the Veteran grants permission, the AOJ should then obtain all updated private medical records from those providers.  The AOJ should document all steps taken to acquire these records.  If the AOJ cannot acquire the records, it must notify the Veteran and state why it was unable to acquire them.  

3.  Thereafter, the physician examiner who conducted the Veteran's January 2015 examination must be provided access to appellant's Veterans Benefits Management System and Virtual VA files and note such review in each examination report.  The physician examiner then must address the nature and severity of the Veteran's lumbar osteoarthritis with degenerative disc disease and right knee traumatic arthritis.  The examiner must address the nature of any joint ankylosis, weakness, and any excess fatigability.  If the record shows evidence of physician prescribed bed rest for the appellant's low back disorder the physician examiner should identify the length of any such period prescribed by a physician.  The physician examiner must specifically address the appellant's lay statements addressing the nature and extent of his lumbar and right knee disorders.  All opinions expressed by the physician examiner must be accompanied by a complete rationale, with citation to relevant medical findings.  If a new examination is required to answer the questions presented in this remand that examination must be conducted.
 
If any requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge, i.e., no one could respond given medical science and the known facts, or by a deficiency in the record or the examiner, i.e., additional facts are required, or the examiner does not have the needed knowledge or training.  

If the January 2015 physician examiner is not available, an equally qualified physician examiner must be provided access to appellant's Veterans Benefits Management System and Virtual VA files and answer the foregoing questions.  

4.  After the development requested has been completed, the RO should review any and all reports to ensure that they are in complete compliance with the directives of this REMAND.  If any report is deficient in any manner, the RO must implement corrective procedures at once. 

5.  After completing all indicated development, the RO should readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

